Citation Nr: 0327542	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  02-08 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for costochondritis of the right ribs.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from November 1955 to November 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas (TX), that denied the veteran's claim of 
entitlement to a disability rating in excess of 10 percent 
for costochondritis of the right ribs.  The veteran has 
perfected a timely appeal.  A Travel Board hearing was held 
before the undersigned Veterans Law Judge in May 2003.

It is noted that, as the time for appealing the December 2002 
rating decision that denied the veteran's claims of 
entitlement to service connection for herniated discs of the 
cervical, thoracic, and lumbar spine, left shoulder 
tendonitis, hypertension, and pharyngitis, all as secondary 
to the veteran's service-connected costochondritis of the 
right ribs, does not expire until December 2003, these issues 
are not before the Board.


REMAND

The Board observes that, following the veteran's Travel Board 
hearing in May 2003, he submitted additional evidence in 
support of his currently appealed claim to the RO in June 
2003.  A review of a VA Form 3029, "Transfer of Veteran's 
Miscellaneous Records," dated in June 2003 and included in 
the veteran's claims folder does not indicate that the RO has 
reviewed this evidence in the first instance.  In fact, it 
appears that the RO sent this evidence directly to the Board 
without reviewing it.  There also is no indication in the 
record of this claim that the veteran has waived RO 
jurisdiction over this newly submitted evidence.  As such, 
this claim must be remanded for consideration of the newly 
submitted evidence by the RO.

The Board also notes that, during his Travel Board hearing in 
May 2003, the veteran testified that additional VA treatment 
records existed that were relevant to his currently appealed 
claim.  Specifically, the veteran testified that he received 
continuous treatment at the Central Texas Veterans Healthcare 
System from 2001 to the present and that he had been treated 
in 2001 at the VA Medical Center in Birmingham, Alabama for 
costochondritis of the right ribs.  Records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Consequently, on remand, the RO 
should attempt to obtain the veteran's complete VA treatment 
records for the period from January 1, 2001 to the present 
that may be available at the Central Texas Veterans 
Healthcare System and the VA Medical Center in Birmingham, 
Alabama.  See 38 U.S.C.A. § 5103A (West Supp. 2002).

Finally, the Board observes that, in a decision promulgated 
on September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (hereinafter, the "Court") 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in 38 C.F.R. § 3.159(b)(1) to respond to 
a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that, notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West Supp. 2002), and any other 
applicable legal precedent.  In doing so, 
the veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within one year of the date of the RO's 
letter and that he should inform the RO 
if he desires to waive the one-year 
period for response.

2.  The RO should contact the Central 
Texas Veterans Healthcare System and the 
VA Medical Center in Birmingham, Alabama, 
and request that these facilities provide 
the veteran's complete VA treatment 
records for the period from January 1, 
2001 to the present.  If no such records 
can be located, the RO should obtain 
specific confirmation of this fact and 
document it in the veteran's claims 
folder.

3.  After the completion of the 
foregoing, and after undertaking any 
further development deemed warranted by 
the record (and keeping in mind the 
dictates of the Veterans Claims 
Assistance Act of 2000), the RO should 
again review the veteran's claim of 
entitlement to a disability rating in 
excess of 10 percent for costochondritis 
of the right ribs, in light of all 
pertinent legal authority and the 
evidence of record on this claim.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be given an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


